Citation Nr: 0932061	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-35 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for a right hand 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel





INTRODUCTION

The Veteran served on active duty from March 1999 to December 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part, denied service connection for 
bilateral carpal tunnel syndrome and a right hand condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his November 2008 Form 9, the Veteran requested a Board 
hearing in Washington, DC.  By letter dated August 4, 2009, 
the Veteran was advised that he had been scheduled for a 
hearing in Washington, DC in October 2009.  On August 10, 
2009, the Board received a statement from the Veteran 
indicating that he was requesting a videoconference hearing 
instead of coming to Washington, DC.  

The Veteran's statement is considered a request for a 
videoconference hearing in lieu of a central office hearing.  
As such, the case must be remanded to schedule the requested 
videoconference hearing.

The Board recognizes that, although the Veteran's 
representative did submit a VA Form 646 in support of the 
appeal, the representative has not been provided the 
opportunity to submit an Informal Hearing Presentation in 
support of the Veteran's claim since the case was received at 
the Board.  However, as the Veteran has very clearly 
requested the opportunity to testify at a personal hearing, 
at which time his representative will be afforded the 
opportunity to present argument on the appeal, the Board 
finds no prejudice in proceeding with a remand at this time 
to schedule that hearing.  See 38 C.F.R. § 20.600 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing at the RO.  
Provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




